PER CURIAM.
Kevin Williams appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850.
In his motion, Williams alleges he received ineffective assistance of trial counsel because counsel failed to present evidence of his prior criminal convictions which would demonstrate he did not qualify for habitual offender sentencing. Previously, in Williams v. State, 734 So.2d 1131 (Fla. 2d DCA 1999), we reversed and remanded this case with directions to the trial court to provide record evidence refuting Williams’ claim or to hold an eviden-tiary hearing. On remand, the trial court again summarily denied Williams’ motion. Although the court’s order references Williams’ judgments and sentencing sheets in the previous cases, no copies of these documents were provided to this court for its review. Further, the trial court failed to specify which of Williams’ prior convictions qualified him for sentencing as a habitual felony offender. We accordingly cannot determine whether Williams was properly sentenced as a habitual felony offender.
We therefore once again reverse and remand this case for attachments of documents that refute Williams’ claim or for an evidentiary hearing.
Reversed and remanded.
THREADGILL, A.C.J., and CASANUEVA and DAVIS, JJ., Concur.